CARROLL, Associate Judge.
The appellant, a foreign corporation doing business in the State of Florida without having qualified to do so, filed an action in Dade County against SWD Investments Inc., a corporation “residing” in Duval County and not elsewhere, Stockton, What-ley, Davin & Company, with its principal office in Duval county and an office in Dade county, and General American Oil Company of Texas, maintaining offices in Duval and Dade counties. By its action the plaintiff sought certain relief against defendants grounded on a claimed breach of an alleged oral contract for the purchase by plaintiff of certain corporate stock.
On motions of the defendants for dismissal on the ground of improper venue, and on the ground that the plaintiff was precluded from maintaining the action by virtue of Section 607.354 Florida Statutes 1975 because not qualified to do business in Florida, the trial court dismissed the action. The plaintiff filed an interlocutory appeal and a plenary appeal, which were consolidated here.
Upon consideration of the record, briefs and argument, we hold no reversible error has been made to appear. In the circumstances relating to the defendants, the trial court’s holding of improper venue was correct, and is affirmed, Enfinger v. Baxley, 96 So.2d 538 (Fla.1957); King v. King, 188 So.2d 857 (Fla. 4th DCA 1966). Defendants’ motions to dismiss under the above cited statute, filed and brought on for ruling, when the plaintiff corporation shown to have been doing business in Florida had not qualified therefor, entitled the defendants to the order of dismissal which was entered. See 1825 Collins Ave. Corporation v. Rudnick, 67 So.2d 424, 426 (Fla. 1953).
Affirmed.